 LOCAL 69, UNITED ASSN., ETC., PLUMBING, ETC.599Local69,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIOandBellezza Company, Inc. and Local472, InternationalHod Carriers,Building and Common La-borers Union of America,AFL-CIO.Case No. 22-CD-93.No-vember 9, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the Act, following a-charge filed by Bellezza Company, Inc., herein called the Company,alleging that Local 69, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, herein called the Respondent orLocal 69, had violated Section 8(b) (4) (D) of the Act by inducingor encouraging employees of the Company to cease work for thepurpose of forcing or requiring the Company to assign the work indispute to employees who are members of the Respondent rather thanto employees who are represented by International Hod Carriers,Building and Common Laborers Union of America, Heavy andGeneral Laborers Local 472 of the State of New Jersey, AFL-CIO,herein called Laborers. A hearing was held before Hearing OfficerRobert T. Snyder between May 11 and June 12, 1964. All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter, briefs were filed by theCompany, the Respondent, and the Laborers.Upon the entire record in the case, the Board 1 makes the follow-ing findings :1.The business of the EmployerBellezza Company, Inc., is engaged in the business of performinggeneral excavation, sewer paving, and other construction work inthe building and construction industry throughout New Jersey.During the past year, the Company performed construction servicesvalued at more than $50,000 for the city of Jersey City, New Jersey,which is constructing a general maintenance facility and garage atthe cost of more than $3,000;000, of which more than $1,000,000 wasderived from a grant by the Federal Government pursuant to itsHome and Housing Finance Administration program. The Com-pany is the recipient of a prime contract in connection with thisconstruction in the amount of $715,645.We find that the Employer'Pursuantto the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with thiscase to a three-member panel[Chairman McCulloch andMembers Leedomand Brown].149 NLRB No. 64. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDis engaged in commerce within the meaning. of Section 2(6) and (7)of the Act and that it will effectuate the policies of the Act to assertjurisdiction herein.2.The labor organizations involvedThe Respondent and the Laborers are labor organizations withinthe meaning of Section 2 (5) of the Act.3.The disputea.The work in issueThe work in dispute is the installation of nonmetallic outsidesanitary and storm sewers (exclusive of reinforced concrete sewersmeasuring 96 inches in diameter) as part of the site developmentproject at the Jersey City worksite.b.The basic factsThe Company, one of six prime contractors engaged in the erec-tion of a shop and administration building on the project, wasawarded the contract for site development, which calls for the con-struction of service roads, paving and landscaping portions of thesite, and the installation of cement pipe storm drain and sanitarysewer lines. The Company commenced pipe installation at the site inDecember 1963, assigning all of such work to employees representedby the Laborers. In the latter part of February 1964, Zampella,Respondent's business manager, appeared at the site four or fivetimes and demanded of the Company the work of unloading, han-dling, and installing storm and sanitary sewers and all laterals fromthe main sewer line. On March 20, 1964, the National Joint Boardfor Settlement of Jurisdictional Disputes of the Building and Con-struction Trades Department, AFL-CIO, acting upon the Respond-ent's unilateral submission of the instant dispute, awarded to theplumbers and steamfitters the work of "Unloading, handling, dis-tributing and installing cast iron pipe used for sanitary sewer andalso reinforced concrete pipe laterals from the interceptor line tothe building picking up the rain leaders...."In the interval between the award of the contract to the Com-pany and the initiation of pipe installation, the specifications inthe contract were amended by a change order which substitutedasbestos cement pipe for the cast iron pipe required in the originalspecifications.Respondent has continued its demand for the installa-tion of this pipe despite the change in its composition. -But, afterthe Joint Board's award, which explicitly excepted such pipe fromits scope, Respondent did not demand installation of reinforced LOCAL 69, UNITED ASSN., ETC., PLUMBING, ETC.601concrete sewers measuring 96 inches in diameter. Installation ofpipe commenced in December 1963. On April 1, 1964, at a meetingamong representatives of the Company, Respondent, and JerseyCity officials, Respondent persisted in its demand for the disputedwork and the Company continued to reject the demand. On April 3,1964, a single picket began patrolling the two entrance gates tothe site with signs reading "Local 69, Plumbers on strike against'Bellezza Company-no other trades involved."On Monday, April 6,a meeting among the disputants and Jersey City officials was heldat the Jersey City hall at which Zampella reiterated Respond-ent's demand for the installation of all sewer pipe, with the exceptionof 96-inch concrete pipe, and the company president, Bellezza re-affirmed the assignment of the disputed work to the Laborers.Picketing continued until April 30, when Respondent, during hear-ing on an application for an injunction in a U.S. District Court,entered into a stipulation in which it agreed to cease picketing untilthematter was finally resolved by the Board.Contentions of the PartiesIn support of its claim to the disputed work, Respondent relieson the National Joint Board award of March 19, 1964, and assertsthat area and\industry practice, existing agreements between the con-tending unions, and the superior competence of plumbers to performthe work resulting from their apprenticeship training, favor it.Laborers contends that the disputed work should be awarded toit because of its collective-bargaining agreement with the Company,the assignment of the work to laborers by the Company, area andindustry practice, and their superior competence for the task re-sulting from their extensive experience with such installation.The Company endorses the position of the Laborers and furthercontends that it has never employed plumbers and that it has neverconsented to be bound by any arbitration awards or union agreements.Applicability of the StatuteThe charge, which was duly investigated by the Regional Direc-tor,alleges a violation', of Section 8(b) (4) (D) of the Act. TheRegional Director was satisfied upon the basis of such investigationthat there was reasonable cause to believe that a violation had beencommitted and directed that a hearing be held in accordance withSection 10 (k) of the Act. On the basis of the entire record, includ-ing Respondent's picketing to force the Company to assign thedisputed work to its members, we find there is reasonable causeto believe that a violation of the Act has occurred and that thedispute is properly before the Board for determination. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDMerits of the DisputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work, after giving due consideration to variousrelevant factors.The following factors are asserted in support ofthe claims of the parties herein :1.Collective-bargaining agreements:During the entire periodinvolved herein, Laborers and the Company have been parties tocollective-bargaining agreements covering the employees to whomthe Company assigned the work in dispute. The Company has nocontractwith Respondent and it has never employed plumbers.,2.Company, area, and industry practice :Although both dis-putants offered considerable evidence on area and industry practice,much of the evidence did not relate to the type of work in disputehere, and, in any event, the results were inconclusive. Since theCompany does not employ plumbers and has used laborers ex-clusively for pipe installation for many years, the assignment ofthis work to laborers accords with the Company's past practice.3.Charters, constitutions, and agreements:Both disputants relyheavily upon the original jurisdictional grants from the AFL to theirparent international organizations dating from the early years ofthis century and upon numerous arbitration awards and unioncompacts, including what has come to be known as the 1941 Agree-ment between the two International Unions. It appears that few,if any, of these awards or agreements, or any of the various inter-pretations placed upon them, have proved acceptable to the adverselyaffected disputant.Clearly, they have neither settled this longstand-ing controversy nor established an effective means of resolving it.This factor, therefore, cannot weight the balance in favor of eitherdisputant.4.Action of the Joint Board:Both unions support their respec-tive claims to the disputed work by citing previous decisions of theNational Joint Board.Respondent, in addition, urges that theMarch 19, 1964, action of the Joint Board in the instant dispute,wherein it awarded the work in question to plumbers, should bedispositive of this matter.The Employer had not consented tobe bound by a decision of the National Joint Board and had, infact, affirmatively asserted its unwillingness to be bound by anyjurisdictional dispute determination in which it had not participatedor exercised its option of selecting the forum which would finallydetermine the dispute. Under these circumstances and in the absence2 Local 5,United Association of Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, AFL-CIO (Arthur Venneri Company),145 NLRB 1580. LOCAL 69, UNITED ASSN., ETC., PLUMBING, ETC.603of any showing in the record as to the basis of their determination,the Joint Board award is merely one of the factors we must considerin making our determination.'5.Efficiency of operation:It is apparent that both disputantscan accomplish the disputed task with comparable competence. Re-spondent's effort to establish that plumbers were more competentto perform the task of installing pipe by virtue of their apprentice-ship training did not demonstrate that the installation in questionevoked the gamut of skills imparted during apprenticeship or thatit involved anything more than a simple manual operation whichmay be learned in a brief period of training on the job. Respondent,moreover, concedes the propriety of the laborers' performing identi-cal installationwhen the pipe in question underlies streets andhighways. Furthermore, Respondent does not claim all of the workpresently performed by the laborers in connection with the Em-ployer's site development contract but only such portions as involvesthe handling and laying of pipe. Thus, if Respondent's demandswere acceded to, it would be necessary for the Employer to dividethe total operation between two employee groups, with the laborerspreparing the ditch and performing° the requisite filling, tamping,and paving operations, while the plumbers directed their effortsexclusively to the pipelaying portion of the entire operation. Ob-viously, the preparation of the ditch, the laying of pipe, and thefilling and paving of the ditch are performed more efficientlywhen done as a continuous, integrated operation by a single em-ployee group.The Employer's assignment of the disputed workto laborers is therefore consistent with efficiency of operation.Conclusion as to the Merits of the DisputeUpon consideration of all pertinent factors appearing in therecord we shall assign the disputed work to the laborers. They haveperformed it to the satisfaction of the Employer, who desires toretain them on the job, and they are as skilled in the performanceof the disputed work as the plumbers who demand it. The presentassignment of the work in dispute to the laborers is consistent withtheEmployer's past practice and with its collective-bargainingagreement with the Laborers. The fragmentation of the job intoseparate operations in which laborers would prepare the ditch forthe reception of the pipe and plumbers would unload and installthe pipe is not as efficient an operation as the existing procedurewhereby laborers accomplish the integrated task of preparing theditch and laying the pipe in a single sequential operation.We shall,aCarpenters District Council of Denver&Vicinity,AFL-CIO (J.0. Veteto and Son),146 NLRB 1242;Local964,U'nted Brotherhood of Carpenters and Joinersof America,AFL--C10 (Robert A.W. Carleton, d/b/a Carleton Brothers Company),141 NLRB 1138. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordingly, determine the instant jurisdictional dispute by decidingthat laborers, rather than plumbers, are entitled to the work indispute. In making this determination, we are assigning the workto the employees who are represented by the Laborers but not tothat Union or its members.Determination of DisputeUpon the basis of the foregoing findings and the entire recordin this proceeding, the Board makes the following determination ofdispute pursuant to Section 10(k) of the Act:1.The laborers employed by Bellezza Company, Inc., who arerepresented by Local 472, International Hod Carriers, Building andCommon Laborers Union of America, AFL-CIO, are entitled toperform the disputed work of installing nonmetallic outside sanitaryand storm sewers, in connection with the site development projectidentified as the Central Maintenance Facility and Garage, Route440, Jersey City, New Jersey.2.Local 69, United Association of Journeyman and Apprenticesof the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, is not entitled, by means proscribed bySection 8(b) (4) (D) of the Act, to force or require the Companyto assign the above-described disputed work to plumbers.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 69, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, shall notify the Regional Directorfor Region 22, in writing, whether it will or will not refrain fromforcing or requiring the Company, by means proscribed by Sec-tion 8(b) (4) (D), to assign the work in dispute to plumbers ratherthan laborers.Cemetery Service Corporation(Parkview and Springdale Ceme-teries)andTeamsters,Chauffeurs and Helpers Local UnionNo. 627, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Petitioner.Case No. 13-RC-10021.November 9, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerSamuel Jacobson. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.149 NLRB No. 58.